United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1497
                                   ___________

Alistair Jude Oduah,                  *
                                      *
           Petitioner,                *
                                      * Petition for Review of a
      v.                              * Decision of the Board of
                                      * Immigration Appeals.
John Ashcroft, Attorney General,      *
                                      *      [UNPUBLISHED]
           Respondent.                *
                                 ___________

                             Submitted: March 5, 2004

                                 Filed: March 25, 2004
                                  ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Alistair Oduah, a citizen of Nigeria, petitions for review of an order of the
Board of Immigration Appeals affirming an Immigration Judge’s (IJ’s) denial of his
application for asylum, withholding of removal, and relief under the Convention
Against Torture. After careful review of the record, we deny the petition because
substantial evidence on the record as a whole supports the IJ’s conclusions. See
Menedez-Donis v. Ashcroft, 02-3692, 2004 WL 307451, at *3 (8th Cir. Feb. 19,
2004) (standard of review). The IJ concluded that Oduah was not entitled to asylum:
he had been subjected to discrimination and harassment, but not persecution, on
account of his religion, see Fisher v. INS, 291 F.3d 491, 497 (8th Cir. 2002) (slurs
and harassment from private individuals do not constitute persecution); and it was
reasonable for him to relocate to the southern part of Nigeria to avoid future conflicts,
see 8 C.F.R. § 208.13(b)(1)(i)(B).

       As Oduah did not establish a clear probability of persecution or a likelihood
of torture upon his return to Nigeria, his claims for withholding of removal and relief
under the Convention Against Torture also failed. See Francois v. INS, 283 F.3d 926,
932-33 (8th Cir. 2002) (withholding standard is more onerous than asylum standard);
8 C.F.R. § 208.16(c)(2) (burden is on applicant to show likelihood of torture upon
removal to proposed country).

      Accordingly, we deny the petition.
                     ______________________________




                                           -2-